Case 4:19-cv-00507-ALM Document 445 Filed 05/13/21 Page 1 of 4 PageID #: 27242




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 Damonie Earl, et al.,


        Plaintiffs,


 v.                                       Civil Action No. 4:19-cv-00507-ALM


 The Boeing Company, et al.,


        Defendants.



           PLAINTIFFS’ NOTICE REGARDING ORDER TO SHOW CAUSE
Case 4:19-cv-00507-ALM Document 445 Filed 05/13/21 Page 2 of 4 PageID #: 27243




          On March 11, 2021, the Court ordered Defendant Southwest Airlines to show cause as to

why it did not violate the Federal Rules of Civil Procedure, the Local Rules, and the Order

Governing Proceedings as to the production and preservation of relevant text messages. (Dkt. 334.)

At 11:55 pm Central Time on May 12, 2021, Southwest disclosed for the first time that Southwest

witness

                 Brandy King . . . has had her current mobile phone for years, but in
                 June or July 2020, that phone would not turn on, so she took it to a
                 repair shop. The phone was repaired, but most of her data (including
                 family photos and text messages) was gone when she retrieved her
                 phone, and AT&T could not locate the data.

(Dkt. 443 at 13.)1 As of the date of this Notice, Southwest has produced zero custodial text

messages from Brandy King.

          Attached as Exhibit A is a June 16, 2020, email from Plaintiffs’ counsel Andrew Wolinsky

to counsel for Southwest Airlines in this case.

.




          1
          Ms. King’s role in this case is detailed in (among other places) Plaintiffs’ Motion for
Class Certification (Dkt. 276), Plaintiffs’ Reply Brief in Support of Motion for Class Certification
(Dkt. 357), Plaintiffs’ submissions regarding the Order to Show Cause (Dkt. 379; Dkt. 412), and
Plaintiffs’ briefing on their outstanding Motion to Compel Southwest to Produce Texts and
Testimony (Dkt. 396; Dkt. 436).
                                                  1
Case 4:19-cv-00507-ALM Document 445 Filed 05/13/21 Page 3 of 4 PageID #: 27244




 Dated: May 13, 2021                  Respectfully submitted,

 John Jeffrey Eichmann (CA 227472)    /s/ Brian J. Dunne
 jeff@dovel.com                       Yavar Bathaee (NY 4703443) (Lead Counsel)
 Gregory S. Dovel (CA 135387)         yavar@bathaeedunne.com
 greg@dovel.com                       Brian J. Dunne (CA 275689)
 Simon Franzini (CA 287631)           bdunne@bathaeedunne.com
 simon@dovel.com                      Edward M. Grauman (TX 24081931)
 Julien A. Adams (CA 156135)          egrauman@bathaeedunne.com
 julien@dovel.com                     Andrew Wolinsky (NY 4892196)
 Jonas Jacobson (CA 269912)           awolinsky@bathaeedunne.com
 jonas@dovel.com                      BATHAEE DUNNE LLP
 Christin Cho (CA 238173)             445 Park Avenue, 9th Floor
 christin@dovel.com                   New York, NY 10022
 Rick Lyon (CA 229288)                Tel: (332) 205-7668
 rick@dovel.com
 DOVEL & LUNER, LLP                   Attorneys for Plaintiffs
 201 Santa Monica Blvd., Suite 600
 Santa Monica, CA 90401
 Tel: (310) 656-7066

 Attorneys for Plaintiffs
 Elizabeth L. DeRieux (TX 05770585)
 ederieux@capshawlaw.com
 S. Calvin Capshaw (TX 03783900)
 ccapshaw@capshawlaw.com
 CAPSHAW DERIEUX LLP
 114 E. Commerce
 Gladewater, Texas 75647
 Tel: (903) 236-9800
 Fax: (903) 236-8787

 Attorneys for Plaintiffs




                                      2
Case 4:19-cv-00507-ALM Document 445 Filed 05/13/21 Page 4 of 4 PageID #: 27245




                                   Certificate of Service

       This document has been properly served on all parties through the Court’s CM/ECF
system.


/s/ Brian J. Dunne




                                             3
